Defendant, a foreign corporation, appearing specially, moved to vacate and set aside the service of the summons on the grounds that the corporation is not doing business in this State sufficient to render it amenable to suit and that service was not effected on a person described in subdivisions 1 and 3 of section 229 of the Civil Practice Act. Special Term made an order referring the matter to an Official Referee to hear and report. At the hearing the parties stipulated that the Official Referee hear and determine the motion. The Official Referee denied the motion and defendant appeals. Order affirmed, with $10 costs and disbursements. The defendant may appear generally within twenty days after the entry of the order hereon. No opinion. Nolan.
P. J., Adel, Wenzel, Schmidt and Beldock, JJ., concur. [See 283 App. Div. 671.]